 SMITH STEEL WORKERS235Smith SteelWorkers,DirectlyAffiliatedLaborUnion19806,AFL-CIOandA.O.SmithCorporation.Case 30-CB-162January 27, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN AND JENKINSOn January 30, 1968, Trial Examiner MaxRosenberg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom, and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother alleged unfair labor practices. Thereafter, theGeneral-CounselandtheRespondentfiledexceptions and supporting briefs. In addition, theRespondent filed a brief in opposition to theGeneral Counsel's exceptions.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Smith SteelWorkers,DirectlyAffiliatedLabor Union 19806,AFL-CIO its officers, agents, and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order.CHAIRMAN MCCULLOCH AND MEMBER ZAGORIA,dissenting in part:The facts which our colleagues view as evidencingtheRespondent's unlawful refusal to bargain withSmith show only that the Respondent: (a) advisedSmith,afterreceiptof the Board's clarificationdecision, that it did not regard the Board's decisionasvitiating,duringthelifeofitsexistingcollective-bargaining contract with Smith, any termof that contract relating to Experimental Workers Aand B, including what the Respondent asserted to be'infinding a violation in this proceeding, we consider that theRespondent'smaintenance of the Section 301 suit is further evidence of theRespondent'sadamaniinsistenceuponrecognitionasbargainingrepresentative for an inappropriate unit.its contractual right to represent such employees; (b)filed a grievance with Smith protesting as a breachof contract the latter's action in recognizingTechnicalEngineersAssociationastherepresentativeof the aforesaid employees andinformingtheseemployeesthattheymusthenceforth comply with the union-security provisionof the contract between Smith and TEA; (c)demanded that Smith submit the grievance issue toarbitration, after Smith had declined to allow thegrievance to be processed through the preliminarystepsofthecontract'sgrievance-arbitrationprocedures; and (d) on Smith's refusal to submit toarbitration, requested the aid of the Court, via aSection 301 proceeding, to compel the requestedarbitration of its breach of contract claim.All that can fairly be deduced from these facts isthat the Respondent asserteda contractualclaimconcerning ExperimentalWorkers A and B andsought to have that claim resolved through thegrievance-arbitrationproceduresof its contract.Unlike our colleagues, we do not believe that thisadds up to a violation of Section 8(b)(3) of the Act.In our view, the Respondent's assertion of itscontractclaim,though at apparent odds with theBoard's unit determination, never developed to thestage, or took the form, of an unlawful refusal tobargain within the meaning of Section 8(b)(3). TheRespondent did not makeits claimin a bargainingcontext under circumstances where it might havehad the effect of precluding or hampering good-faithnegotiations in the appropriate unit.Nor did itengagein economic or other coercive measures tocompel action by Smith in derogation if its orTEA's representative status as determined in theBoard's unitclarification decision.2Allof the foregoingisconsistentwith theRespondent'scontentionthatitsconductwasundertaken for the purpose of perfecting a cause ofaction to allow it to institute the Section 301lawsuit.The law is clear that before Respondentcould institute a lawsuit under Section 301, it wasrequired first to exhaust the grievance-arbitrationprovisions of the contract. SeeDrake Bakeries, Inc.v.Local 50,AmericanBakery & ConfectioneryWorkers,370 U.S.254;Republic Steel Corp., v.Maddox,379 U.S. 650. If, as the Trial Examinercorrectly found, and as the majorityseeminglyconcedes, the Respondent was lawfully privileged toinvoke the aid of a court,viaaSection 301proceeding, to seek to compel arbitration of itsbreach of contractclaim, it wasno lessprivileged tolay the required procedural predicate for such acourt proceeding.Accordingly,we note ourdissentfrom the=Indeed,as found, by the Trial Examiner, the Respondent,following theBoard's decision,made no effort to require the Experimental Workers tocomply with the union-securityprovision of its contract,but insteadaffirmatively notified these employees that that provision would not beenforced against them.174 NLRB No. 41 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority's decision to the extent it finds a violationof 8(b)(3).TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMAX ROSENBERG,Trial Examiner:This matter,with allparties represented,was heard before me at Milwaukee,Wisconsin,on November7, 1967, oncomplaint of theGeneral Counsel of the National Labor Relations Boardand answer of Smith Steel Workers,DirectlyAffiliatedLaborUnion 19806,AFL-CIO,hereincalledtheRespondent.'At issue is whether Respondent violatedSection 8(b)(1)(A), (2), and(3)of the National LaborRelationsAct, as amended,by certain conduct to bedetailed elsewhere in this Decision.At the conclusion ofthe hearing,the parties waived oral argument.Briefs havebeen received from the General Counsel and Respondent,whichhave been duly considered.Upon consideration of the entire record in thisproceeding,,including the briefs of the parties,Iherebymake the following:FINDINGSOF FACT AND CONCLUSIONS1.BUSINESSOF THE EMPLOYERSmith,aNewYork corporation,maintainsamanufacturing facility inMilwaukee,Wisconsin, the onlyinstallationhere involved,where it is engaged in themanufacture of automobile frames and other metalproducts.During the annual period pertinent to thisproceeding, Smith, at itsMilwaukee facility, purchasedand received goods and materials directly from pointslocated outside the State of Wisconsin valued in excess of$50,000.During the same span, Smith sold and shippedgoods and materials directly to points located outside theState ofWisconsin valued in excess of $50,000. Thecomplaint alleges, the answer admits, and I find thatSmith is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondentandTechnicalEngineersAssociation,herein calledTEA, arelabor organizations as defined inSection2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThis case basically poses a challenge to the propriety ofa decision by the National Labor Relations Board in apriorUnitClarificationproceedingthatcertainemployees, previously represented by Respondent under aBoard certification dating back to 1946, appropriatelybelonged in another unit for which the TEA's predecessorwas certified by that Agency in the same year. The factsare not in dispute and I find them to be as follows.'The complaint,which issued on September 14, 1967, is based uponcharges filed on August 21, 1967 and served on August24, 1967At the hearing, I granted the General Counsel'smotion to amend thecomplaint by adding the allegation that Respondent also violated Section8(b)(3) of the Act by instituting an action under Section 301 of the Statutein a Federal District Court to compel A. 0 Smith Corporation, hereincalled Smith,to arbitrate a matter to be chronicled hereinafter.'I have taken official notice of the record in Cases 30-UC-23, 30-UC-24,30-UC-26, and 30-UC-27, which involved the same parties as herein.Following the filing of representation petitions in 1946,'separate certifications of a number of unions for variousunits of Smith's employees,includingRespondent andTEA's predecessor, Technical Engineers, Architects, andDraftsmen's Union, Local 54, resulted. TEA's predecessorreceived a certificate from the Board for a unit of:"All tracers,detaildraftsmen, lay-out draftsmen,designers, plant lay-out engineers, draftsman checkers,designer checkers, chemists,metallurgists,laboratorytechnicians,laboratoryassistantsA,laboratoryassistantsB.estimators,planners, time-studymen,technical clerks, welding engineers,sales engineers, andindustrial engineers, and foremen helpers and groupleaders of such classifications, but excluding clerks,stenographers, and supervisors ..., and also excludingall other employees" of Smith [Emphasis supplied.]Respondent was awarded a certificate for all production,maintenance,and office employees, who either were notgrouped with the other units found to be appropriate, orwerenototherwisespecificallyexcludedfromRespondent's requestedunit.'In 1951, the members ofTEA's predecessor voted to disaffiliate from the AmericanFederation of Labor and to change its designation toTEA. Thereafter, Smith recognized and bargained withTEA as the collective representative for the unit ofemployees defined in its predecessor's certificate.On August 1, 1966, Smith and TEA entered into anagreement, effective until July 31, 1968, covering theemployees in the TEA unit. On September 1, 1966, Smithand the Respondent executed a contract encompassing theemployees in the latter's certified unit, which was to rununtil July 31, 1968 This instrument contained a typicalunion-security clause requiring membership in that labororganization,followinganappropriateperiodofemployment.The instrument also provided for theadjustmentofgrievancesarisingunder its terms,culminatingin arbitration.On December 30, 1966, Smith petitioned the Board inCases 30-UC-23 and 30-UC-24 to clarify the unitsrepresented by Respondent and TEA. Specifically, Smithprayed that, because "Irritationsand argumentsadverselyaffectingthestabilityof the collective bargainingrelationship have arisen," the Board should determinewhether or not employees then classified as ExperimentalWorkersA and ExperimentalWorkersB in itsAutomotive Laboratory,Department 1674, who werecovered by Respondent's current contract with Smith,should be removed from Respondent's unit andplaced inthat of TEA. At the hearing in these proceedings whichwas conducted on February 9 and 10, 1967, Respondentfileda petition in Case 30-UC-26 claiming that certainindividuals identifiedasLaboratoryAssistantsA inDepartment 1674, who were represented under TEA'sagreementwithSmith,appropriatelybelongedinRespondent's certified unit.At the same time, TEAimportuned the Board in Case 30-UC-27 to clarify itsexisting unit and include therein those employees styled asExperimentalWeldersandGarageMechanicsinDepartment 1674, who were currently represented forcollective-bargainingpurposes by the Respondent.Following the hearing and, on February 24, 1967, theRegionalDirectorforRegion 30 issued an ordertransferring the Unit Clarification proceedings directly totheBoard, after which all parties filed briefs in that'Cases 13-R-3539 and 13-R-3595'Reported in 70 NLRB 1288. SMITH STEEL WORKERSmatter.On July 25, 1967, the Board issued its Decisionand Order on the aforementioned petitions. As indicatedin that decision, and as evidenced by the record, the basicdisputecenteredaroundthegroupplacementofapproximately 18 employees in Department 1674, 10 ofwhom were then represented by TEA, and 8 of whomconstituted part of Respondent's unit. At the time of thehearing inthose cases, the 10 men covered by TEA'scontract were classified as Technicians I, a position whichhad previously been rated as Laboratory Assistant A. Ofthe eight individuals represented by Respondent, five wereclassifiedasExperimentalWorkersA,twoasExperimentalWelders, andone as aGarage Mechanic.Also inissuewasanadditionalcategoryentitledExperimentalWorker B which had no occupants on thehearingdate but which had been filled by Smith on aninterim basiswith employees who were represented byRespondent.Upon the facts recorded during the Unit Clarificationhearing, the Board found that the Automotive Laboratory,which had been established prior toWorldWar II,deactivated during the hostilities, and resumed in late1945, continued in operation since that year. Its principalfunctionwas to construct and test prototypes ofexperimental vehicles and such components as automotiveframes, controlarms andassociated parts which weredeveloped by Smith's automotive division. Laboratoryemployees had consistently worked under the direction ofprofessionalengineersfrom the development engineeringdepartment who provided the former with blueprints anddesigns of the prototype or component to be tested, andoffered advice as to the test data to be furnished. TheBoard also found that the Automotive LaboratoryDepartment 1674 was a relatively small function at thetime of the certifications of Respondent and TEA'spredecessor in 1946, consisting of two employees classifiedas "junior designers" and two who were designated as"laboratory assistants," and all of whom were included inthe unit for which the predecessor had been certified.'Although no additional employees were assigned to thelaboratory complement on a permanent basis until 1951,Smith temporarilyassignedmen to assist the regularlaboratory staff from 1946 to 1951 as the occasionrequired. These assignments went to employees who wereregularly employed in Smith's sample shop, some ofwhom were represented by Respondent and some by theInternational'AssociationofMachinists,alabororganizationwhich was certified in the 1946 electionproceeding but which is not involved herein.' Thesetemporarily assigned employees functioned as helpers tothe laboratoryassistantsrepresented by the predecessor toTEA and engagedin some testingduties either with orunder the direction of the laboratoryassistants.'In this connection,the Board noted in its decision that, although theunit as set forth in this certificate made separate reference to laboratoryassistantsA and B as categories to be included,the record in the 1946representation proceedings clearly demonstrated that the useof the "A"and "B" symbols reflected the parties'recognition that Smith possessedthe right to grade the laboratory assistants according to their skill andexperience where the distinction was deemed appropriate In support ofthis conclusion,the Board relied upon relevant portionsof the record in the1946 proceedings which showed that,by agreement of the parties,includingRespondent,all"laboratory helpers" and other employees classified in"technical types of employment"were considered included in the unit forwhich TEA's predecessor was certified'The record established and the Board found that, in 1946, theautomotive laboratory and the sample shop were located in adjacent roomsina wooden structure,with the craft machinists employed in the shoprepresentedby theMachinists'Union and the other employees represented237With the advent of 1951 came a marked expansion ofthe permanent laboratory staff. The record establishes,and the Board found, that Smith added five employees totheautomotive laboratorywho had formerly beenemployed in the sample shop. Four of these had beenutilized in the sample shop as Experimental Workers Awhere they were represented by Respondent in itsproduction,maintenanceand office employee unit. Theremainingemployee had performed the duties of a benchmachinist in the sample shop and was includedin a unitof craftmachinistsfor which the Machinists' union hadbeencertifiedin1946.Allof the transferees weredelegated to perform testing work previously done by thelaboratory assistants who wereincluded inthe TEA unit.Coincidentalwith the transfers, Smith reclassified thebench machinist as a laboratory assistant and, thereafter,he became part of the TEA unit. With respect to the otherfour employees, Smith allowed them to retain their jobtitlesof ExperimentalWorkers A and they remainedunderRespondent's representation.The Board furtherfound that, as the years rolled by, the automotivelaboratory complement gradually increased due to theacquisition of additional and complex testing machines,and the job titles were revised to reflect the variousdegrees of skills and the changes in job functions. Thus,theBoard found that, as of the date of the UnitClarification hearing, there existed in the laboratory threejob categoriesina singlelineof progression, namely,ExperimentalWorkerB(theentrancegrade);ExperimentalWorker A; and, Technician I (the topgrade).'TheBoardfurtherfoundthat,althoughtechnological advances brought about an upgrading of theskillsrequired toman the automotive laboratory, thecontent of each job classification remained essentially thesame sincethe creation of the classificationPredicated upon the evidence adduced at the hearing,the Board evaluated the current duties performed by eachoftheemployeeswhooccupiedthedisputedclassifications.Itfound that the Technicians I wereresponsible for the technical test projects set out by theprofessional engineers under whose guidance the formertoiled.Using an experimental vehicle as a test norm, theTechnicians I set up the equipment required to test thevariouscomponent parts of the vehicle, insured themaintenanceofappropriatetestingconditionsandprocedures, and made an accurate report of the test datacompiled. The Board also found that the ExperimentalWorkers A engaged in various testing operations requiredfor the project and, when called upon, gave assistance tothe Technicians I. Approximately two-thirds of their timewas devoted to working jointly with the Technicians Iunder common supervision on the same project. Finally,the Board found that the Experimental Workers B, whenutilized in the laboratory, occupied the status of traineesin relationship to the Technicians I and ExperimentalWorkers A and engaged in routine testing duties under theeye of these higher-rated employees.'by Respondent. Upon relocation,the sample shop was housed in the mainproduction plant and the automotive laboratory was situated in a buildinglocated across the street and known as building 83 The developmentengineering and design engineering departments were also sheltered inbuilding 83'There also existed two other work classifications- ExperimentalWelder and Garage MechanicIn addition,the Board found that the Experimental Welders and GarageMechanics did specialized work not performed by either the Technicians I,the ExperimentalWorkers A or the Experimental Workers B, such asassembling,disassembling,and repairing parts of the experimental vehicles 238DECISIONSOF NATIONALLABOR RELATIONS BOARDAftera consideration of the foregoing facts andcircumstances, the Board in its Unit Clarification decisionconcluded that "technicians I and experimental workers Aand Bin the automotive laboratory [Department 1674]are in fact laboratory assistants with varying degrees ofskills, and that the testing functions they now perform aresubstantially the same as those which were performed inthe automotive laboratory at the time of the 1946 unitdetermination solely by employees classified as `laboratoryassistants.'"The Board pro.,eeded to find that "alllaboratoryassistantsare within the intended definition ofthe certified unit now represented by TEA, and outsidethatofthecertifiedunitnow represented by[Respondent]., In these circumstances, we find no merit in[Respondent's] request that we clarify its unit to includespecificallythereinthoseemployeesclassifiedastechnicians I." The Board thereupon granted the requestsof Smith and TEA to include in the latter's unit theExperimentalWorkers A and B, who had previously beenrepresentedbyRespondent" Following the Board'sdecision of July 25, 1967, and on September 11, 1967,Respondent filed a motion for reconsideration with theBoard, urging that its decision was "contrary to law andestablishedBoard policy." By order dated October 26,1967, after a review of the record made, the Board deniedthis motion for lack of meritMeanwhile,onAugust 5, 1967, Robert Durkin,Respondent's secretary-treasurer, dispatched a letter to D.W. Harris, Smith's industrial relations director. Thisdocument recited that Respondent was in possession ofthe Board's decision and that, in the former's opinion, thedecisionwas erroneous and might be appealed to theFederal Courts. Durkin advised that, even if the legality ofthe decision were ultimately to be sustained by the Courts,itwas his position that the decision would becomeeffective "only at the end of our present contract [due toexpire on July 31, 1968] and that the decision doesnotvitiate any terms of the contract during its life. Furtherthe decision cannot affect the representation of our unionof the Experimental "A" 's and Experimental "B" 's inDepartment 1674 for the life of our contract." Durkinconcluded that Respondent expected Smith to continue"to abide by all terms and conditions of employmentpresentlysetforth in the labor agreement" betweenRespondent and Smith On August 9, 1967, Harris wrotetoElmer Denman, president of TEA, stating that, incompliance with the Board's decision, Smith recognizedTEA as the sole bargaining representative for theExperimentalWorkers Aand B,andHarris enclosedcopies of letters which he had sent to the 10 employeeswho occupied these classifications which conveyed theintelligencethat the Board had placed them in TEA's unitOnly when there was no such work to be done, the Welders and Mechanicsassisted in accomplishing laboratory workHowever,they were not in theline of progression from Experimental Worker B to Technician I'inmaking this finding,the Board relied upon evidence relating to theintended scope of the respective units at the time theywereestablished bytheBoard in 1946,aswell the record made in the Unit Clarificationproceeding,and, based thereon,was persuaded that the basic functionsperformed in the laboratory in 1967 were essentially the same as they werein the ,946 certification proceeding In its view,the Board deemed thatthis evidence was entitled to greater weight than the facts advanced byRespondent for the inclusion of laboratory assistants in its unit, i e , thatthe production employees possessed contractual rights to "bump" into thelower-ratedautomotive laboratory jobs, and that other laboratoryemployeesrepresentedbyTEA infrequently transferred into theautomotive laboratory or interchanged in other classifications"The Boarddenied TEA'srequest for the inclusion of ExperimentalWelders and Garage Mechanics in its unitand informed them that they must henceforth comply withthe union security provision in the contract between Smithand TEA. On the same date, Harris mailed a letter toDurkin which related that Smith considered itself boundby the Board's determination in the Unit Clarificationproceeding and that it had recognized TEA as theexclusive bargaining agent for the Experimental Workers.Harris also enclosed copies of the letters which he hadsent to these employees.Continuing the chronology, onAugust 14, 1967,Michael Richards, the acting chairman of Respondent'sgrievance committee, wrote to Nathan Krogsund, directorof labor relations for Smith, reminding Krogsund that, onAugust 11, 1967, Joseph Magda, the chairman of thecommittee,hadunsuccessfullyattempted to file agrievancewithSmithoverthelatter'sactioninrecognizing the TEA as bargaining representative for theExperimentalWorkers in violation of the existingagreement betweenRespondent and Smith. Richardssuggested that the various intermediate grievance steps beeliminated and that the matter be immediately submittedto arbitration pursuant to their contractOn August 29,1967,after failing to receive a response from Smith,Respondent'ssecretary-treasurerDurkindispatchedanother letter to Krogsund in which Durkin recapitulatedthe steps which Respondent had taken to assure itscontinued representation of the Experimental Workers forthe term of the contract between the parties, and notedthat Smith had declined to comply with the contractualgrievanceprocedures for resolving the issueDurkinadvisedKrogsund to name Smith's appointee to anarbitration panel, and warned that Respondent would takewhatever legal action it deemed necessary to enforce itsrightsunder the contract in the event Smith resistedarbitrationReceiving no reply from Smith, Respondentinstituted an action on September 12, 1967, under Section301 of the Act with a United States District Court in`Wisconsin praying for a judicial order compelling Smithto proceed to arbitration under the existing contract Thissuitwas followed on October 23, 1967, by the filing of amotion for summary judgment by Respondent with thesame courtOn November 9, 1967, counsel for theGeneral Counsel filed a motion on behalf of the Boardwith the aforesaid Court to intervene in the proceedingsunder Section 301 and, on the same date, moved forsummary judgment on the ground that no genuine issue astoanymaterial fact existed."Both the suit and therespectivemotions are, so far as appears, still pendingbefore that tribunal.Rounding out the chronology, on various dates betweenNovember 28 and December 15, 1967, Respondent'sSecretary-treasurerDurkinmailed letters to the fiveExperimentalWorkers who were formerly included in itsunit.After reiterating its contention that these individualsappropriatelybelonged in Respondent's certified unit,Durkin informed the men that Respondent would makeno effort to enforce the union shop clause in its contractwith Smith against them ""After the close of the hearing, Respondent moved to reopen the recordfor the purpose of receiving in evidence the GeneralCounsel'smotionbefore the Court to intervene in the Section 301 case, and his cross-motionfor summary judgmentWithout opposition,Respondent'smotion isgranted, and those documents are received in evidence and have been dulyconsidered by this Trial Examiner"In another post-hearing motion,Respondentprayed thatIconsiderthese letters as evidence in defense to the charges filed against it in thislitigationAgain, without opposition, the motion is hereby granted and the SMITH STEEL WORKERS239At the hearing in this complaint proceeding,Respondent once more asserted that the Board erred inplacingExperimentalWorkers A and B within TEA'scollective-bargaining unit as "laboratory assistants A andB." Various factualand legal arguments,previously urgedby it in the original Unit Clarification proceeding, andadvanced again with more specificity in its motion forreconsideration, were pressed before this Trial Examiner.These dwelt essentially with an attack upon the Board'sdecision in clarifying the respective bargaining unitsrepresented by the opposing parties which favored TEA."Inaddition,Respondent sought to introduce bothtestimonial and documentary evidence to support its claimthat the Board was wrong in redefining the units in themanner in which it did. This evidence was rejected on theground that it was neither newly discovered norunavailable for presentation to the Board at the UnitClarification hearing on February 9 and 10, 1967, or priorto the Unit Clarification decision rendered by the Boardon July 25, 1967.'4 Hence, on the basis of the record madeintheUnitClarificationproceeding,aswellas theevidence adduced in the 1946 representation proceeding,theBoard decided that Experimental Workers A and B,who had been represented by Respondent since 1946,appropriatelybelonged in the unit for which TEA'spredecessor had been certified in that year, and for whichTEA had bargained with Smith since 1951, because, in itsjudgment, these employees actually performed the work oflaboratoryassistantsatalltimes since the originalcertifications.The Board further determined that theTechnicians I shouldremain underTEA's representationalaegis.Based upon the entire record made herein, I ampersuaded that the Board did not err in its findings thattheoriginalcertificationofTEA's predecessor wasintended to encompass Experimental Workers within theunit description of laboratory technicians and laboratoryassistantsA and B, and that Technicians I properlybelonged in TEA's unit.letterswillbe accorded their appropriateweight in resolving the issuespresented"For example,Respondent asserted that it was improper for the Boardto decide the issue of the unit placementof the Experimental Workers Aand Bina Unit Clarificationproceeding under Section9 of the Act,contending that themattershouldhave been resolvedunder thejurisdictional disputes procedures set out in Sections 10(k) and 8(b)(4)(D)IndenyingRespondent'smotion to reconsidertheUnit Clarificationdecision,the Board assessed Respondent'sargument in this regard, basedupon the UnitedStatesSupremeCourt'sdecisioninCarey vWestinghouseElectricCorp,375U S 261,that thiswas not a"representationaldispute" but rathera "jurisdictional dispute" and theBoard disagreed with Respondent'scharacterizationof the issue as"jurisdictional"Iperceive nothing inthe recordmade before me towarrant upsetting the Board's finding in this regard"In the offers of proof whichRespondent made at the hearing herein, itsought to show through the testimony of Respondent's Secretary-treasurerDurkin that,throughout the negotiations leading to the contract which wasexecuted betweenRespondent and Smith on September1,1966, Smithnever tookthepositionthatRespondentdidnotrepresenttheExperimentalWorkersAandBintheAutomotiveLaboratory,Department1674, that,as a result of those negotiations, ExperimentalWorkers Awho were representedby Respondent receivedan inequity wageincrease,and, that SmithprocessedagrievancewithRespondentconcerning an ExperimentalWorker A namedWilliamAustinMoreover,Durkin would also have testified that, onAugust 19, 1966,Harris, Smith'sdirector ofindustrial relations, informedDurkin thatSmith hadno planson that dateto removework fromthe jurisdiction of RespondentRespondentcandidly concededthat this evidence existed at the time of thehearing ontheUnit ClarificationpetitionsRespondent also would havesought to show through the testimonyof JosephMajda, chairman ofRespondent's grievance committee,thatMajda attended a meeting withofficialsof Smith regarding a grievanceof a Willie Adamson May 5,It is undisputed and I also find that, on August 5, 1967,Respondent's Secretary-treasurer Durkin demanded thatSmith honor the terms of their collective-bargainingagreement and continue to deal with Respondent on anexclusive basis regarding the Experimental Workers A andB, despite the Board's Unit Clarification decision, untilthe current contract expired. It is uncontroverted and Ifind that, on August 11, 1967, Respondent's GrievanceCommittee Chairman Magda attempted to file a grievanceunder the contract with Smith over the latter's recognitionof the TEA as bargaining agent for the ExperimentalWorkers in violation of the existing agreement betweenRespondent and Smith and that, on August 14, 1967,Respondent'sActingGrievanceCommittee ChairmanRichards demanded that Smith immediately proceed toarbitration on the matter It is undenied and I further findthat,on August 29, 1967, Respondent's Durkin, afterreviewing Respondent's demands for continued recognitionas the collective representative for the ExperimentalWorkers, insisted that Smith appoint an arbitrator asprovided in the current contract who would consider theunitplacement of those employees, and warned thatRespondent might bring suit if Smith declined to do so. Ialsofind that, on September 12, 1967, Respondentbrought an action in a Federal District Court to forceSmith to proceed to arbitration, and requested summaryjudgment against Smith, which action was opposed bycounselfortheGeneralCounselwho also soughtsummary relief against Respondent. Finally, I find that,betweenNovember28andDecember 15, 1967,Respondent informed each of the five ExperimentalWorkers affected by theBoard'sUnitClarificationdecision thatRespondent would not enforce its unionsecurityclauseagainst them and, in the absence ofevidence to the contrary, I find that Respondent did notrequirethatthesemen comply with this provisionfollowing the aforesaid decision of July 25, 1967.Having made the foregoing findings of fact, I next turntoaconsiderationofwhetherRespondent's conductoffended the Act as pleaded in the General Counsel'scomplaint.The General Counsel contends that Respondent violatedSection 8(b)(3) by its insistence that Smith continue toabide by all the terms and conditions of employment set1967, in whichAdams sought to exercise his rights under Respondent'scontract to bump a more junior ExperimentalWorker A, andthat Smithnever maintained at this meeting that ExperimentalWorkers Awere notencompassed within Respondent'sunitRespondent acknowledged that,although this episode occurred more than 2 months before the Board'sUnit Clarification decision, it made no attempt to reopen the record inthat proceeding to elicit this testimony Further, Respondent sought toshow through the testimonyof ClarenceSeefeld that experimental work onautomotive frames was performed in 1946 by machinists represented by theMachinists'union and other employees represented by Respondent in whatwas then known as the mechanical research and sample frame departmentsand that, at the representation hearing in1946, TEA'spredecessor neverquestioned the jurisdiction of the Machinists' union and Respondent to dothe work in questionFinally,Respondent sought to show by the testimonyofWilliam Austin that, through the good offices of Respondent,Austinwas permitted to bump into Department 1674 as an Experimental WorkerA in 1963 and was thereafter represented by Respondent Both Seefold andAustinwere available to Respondent prior to theUnit Clarificationhearing.Ialso placed in the RejectedExhibit Filevarious documents relating toarbitrationmatterswhich occurred prior to theUnitClarificationproceedingwhichdealtwithRespondent'srepresentationoftheExperimentalWorkers Aand B prior to that proceeding.Idid so on theground that these documents antedated the hearing in that cause and hencewere available to Respondent for presentation to and consideration by theBoard in the Unit Clarification proceeding 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth in their contract,in disregard of the Board's UnitClarification determination,until the contract expired onJuly 31, 1968,by its attempt to file a grievance withSmith over the latter'srecognitionofTEA as thebargaining representative for the Experimental Workers indefiance of the Board's prior determination;by demandingthat the matter immediately be taken to arbitration; bythreatening Smith with legal action if Smith refused tosubmit the grievance to an arbitrator;and, by institutingsuit under Section 301 to compel Smith to arbitrate the-matter.In essence,the General Counsel takes the positionthat, once the Board removed the Experimental Workersfrom Respondent'sunit and placed them under the wingof the TEA,the Respondent unlawfully refused to bargainwith Smith when it insisted that the latter continue torecognize Respondent as the bargaining agent for a unit ofemployees including the ExperimentalWorkers, a unitwhich became inappropriate following the Board's UnitClarification decision.Furthermore,the General Counselasserts thatRespondent violated Section 8(b)(2) and(1)(A) by demanding that Smith continue to extend all theterms of their contract,including the union securityprovision,to the Experimental Workers during the life ofthe agreement.Respondent defends its course of conduct on variousgrounds.15 Thus, Respondent urges that,even assuming thecorrectness of the Board's award,the Board was withoutstatutory power to expend the force of its decision duringthe term of the labor agreement with Smith and henceRespondent could lawfully require Smith to adhere to thatagreement and bargain with Respondent concerning theExperimentalWorkers until that pact had expired. Next,Respondent contends that it was entitled to seek analternate forum, i.e., arbitration,to resolve the issuewithin the context of its contract concerning the unitplacement of the ExperimentalWorkers.Additionally,Respondent argues that it was legally permissible to bringsuit in the Federal District Court to compel Smith tosubmit the matter of unit placement to arbitration underthe existing agreement,and to threaten to institute suchsuit, in order to obtain court review of the propriety of theBoard'sUnitClarificationdetermination.Finally,Respondent contends that none of its activities herein fellwithin the proscriptive ambit of Section 8(b)(2) or(1)(A).With respect to Respondent's argument that the Boardlacked authority to remove the former as bargaining agentfor the ExperimentalWorkers during the term of itscontractwithSmith,Respondent contends that theBoard'sdecision was in derogation of Section 8(d) whichprovides that a party to an agreement need not be forced. . to discuss or agree to any modification of the termsand conditions contained in a contract for a fixed period,if such modification is to become effective before suchterms and conditons can be reopened under the provisionsof the contract"Respondent misapprehends thenature and thrust of the Board's clarification action. Thataction portrays an effort by the Board to police itscertifications to insure their validity and vitality, and thusenhance stability in labor relations. Essentially,what theBoard announced in its Unit Clarification decision wasthat,notwithstanding Respondent's representation of theExperimentalWorkers under contract with Smith over the"On one such ground,Respondent claims that its activities wereprivileged because the Board'sUnit Clarificationdecision was wrong as amatter of fact andlaw. I have heretofore found thatthe Boarddid not errin its unit determinationAccordingly,I find andconclude thatthere is nomerit in this contentionyears,theseemployeeshadinfactalwaysbeen"laboratory assistants" as defined in TEA's assumed unit;that they should never have been included in Respondent'scertification,thattheyshouldalwayshavebeenrepresented by TEA; and, that the time had come tocorrect the situation. The purport of the decision is mademanifestlyclearbytheBoard'sconclusionthat"experimentalworkersA and B in the automotivelaboratory are in fact laboratory assistants with varyingdegrees of skills, and that the testing functions they nowperform are substantially the same as those which wereperformed in the automotive laboratory at the time of the1946 unit determination solely by employees classified as`laboratoryassistants.'"Rather than constituting a"modification"ofRespondent'scontract,thedetermination operated to realign the unit placement ofthe Experimental Workers in a manner consistent with thefacts and circumstances which existed at the time of thecertification proceeding in 1946. Inasmuch as the Boardfound that Respondent had no right to include theseemployees within the scope of its agreement with Smith, Ifail to perceive how the removal of the ExperimentalWorkers from Respondent's unit amounted to an illegalmodification of the latter's contract within the purview ofSection 8(d). In sum, the Board determined by its decisionthatExperimentalWorkersdidnotbelonginRespondent's certified unit and that that unit, with theinclusionof those employees, was inappropriate.InDistrict50,UnitedMineWorkers of America(Central Soya Company, Inc.),"the Board observed that"the law is clear that an employer has the right to confinethe negotiations to the appropriate unit and that a unionviolates Section 8(b)(3) of the Act, as a matter of law,when it presses demands for a unit broader than thatcertified by the Board."" And, inTexltte, Inc.,"itnotedthat "a union which is the statutory representative ofemployees in an appropriateunithas the obligation, asdoes the employer, to bargain in good faith.foremployees in that unit . . .Hence a union which insistsupon bargaining only for an inappropriate unit does notfulfill its obligation to bargain as defined in the Act."Ihave heretofore found, based upon uncontrovertedevidence,that,onAugust5,1967,Respondent'sSecretary-treasurer Durkin demanded that Smith continueto abide by the contract between the parties and thatSmith continue to bargain with Respondent with respectto the Experimental Workers until the expiration of theagreement of July 31, 1968, in defiance of theBoard'sdecision that those individuals did not appropriatelybelong inRespondent's certified unit.Based on theteachingsofDistrict50,UnitedMineWorkers ofAmericaandTexltte, Inc.and related cases, I concludethatRespondent violated Section 8(b)(3) of the Act bypressingitsdemand with Smith for continued recognitionand bargaining for a unit which the Board found to beinappropriate in its Unit Clarification decision.Regarding Respondent's defense that it was entitled togrieve and to seek an arbitral resolution of its claim tocontinued recognition as the bargaining agent for theExperimentalWorkers within the avenues set forth in itscontract,despitetheBoardunitclarificationpronouncement, Respondent seeks solace in the SupremeCourt'sdecision inCarey v.WestinghouseElectric"142 NLRB 930, 939"See alsoInternationalLongshoremen'sAssociation(NewYorkShippingAssociation,Inc ),118 NLRB 1481, 1483"119 NLRB 1792, 1796. SMITH STEEL WORKERSCorporation.19 In that case, a labor organization whichrepresented certain employees of the employer filed agrievance under a collective-bargaining compact claimingthat other employees then represented by another certifiedunion appropriately belonged in its unit. The employerrefused to arbitrate the issue and the aggrieved union filedsuit in aState court to compel arbitration The Statetribunal dismissed the action. On certiorari, the SupremeCourt reversed. In doing so, the Court ruled that theaggrieved union was entitled to press its unit claim beforean arbitrator even though an alternative remedy before theBoard was available by the filing of unfair labor practicecharges. That decision, in my opinion, does not reach theissue here presented InCarey,the complaining union washeld to have a duality of recourse and could properly layitscause before the forum of arbitration although theUnion could also have presented the issue to the Boardeither in the form of a jurisdictional dispute under Section10(k) and Section 8(b)(4)(D), or by petitioning the Boardunder Section 9(c)(1) to obtain a clarification of therespective certificateswhich the Board awarded to thecompeting labor organizations. However, the Court madethe notable comment that "Should the Board disagreewith the arbitrator, by ruling, for example, that theemployees involved in the controversy are members of onebargaining unit or another,the Board's rulingwould, ofcourse, take precedence,and if the employer's action hadbeen in accord with that ruling, it would not be liable fordamages under Section 301." (emphasis supplied)" In theinstant case, all parties chose to submit their dispute totheBoard in a Unit Clarification proceeding and thatAgency, after a careful review of the facts and theconflictingcontentions,decided that the ExperimentalWorkers whose status was in question should not havebeen included in Respondent's unit but should haveoriginally been placed in the unit represented by TEA. Itwould seem, based upon the Supreme Court's observationinCarey,thatonce this ruling was made it took"precedence"overany contrary decisionwhichanarbitrator might thereafter reach in the matter. Hence, bydemanding that Smith take the issue to arbitration after ithad been laid at rest by the Board, Respondent in effectwas pressuring Smith to continue to bargain with theformer concerning a unit of employees which included theExperimentalWorkers who should not have been groupedin that unit. Accordingly, by this conduct I conclude thatRespondent violated the provisions of Section 8(b)(3)The complaint also alleges that it was a violation ofSection 8(b)(3) for Respondent to bring suit in the FederalDistrictCourt under Section 301 to compel Smith toarbitrate the unit placement of the Experimental Workers,and for Respondent to threaten to bring such an action inthe event that Smith refused to proceed to arbitration Iam not persuaded that Respondent's activities in thisregard offended the provisions of that Section. InClydeTaylorCompany,21theBoard stated that it "shouldaccommodate its enforcement of the Act to the right of allpersons to litigate their claims in court, rather thancondemn the exercise of such rightas anunfair laborpractice."22 The presumption in such instances is that thecourt can be relied upon to give due effect to thecontrolling law. Thus, if the court determines that, undertheCareydecision heretofore chronicled, Respondent hasno standing to sue, it will so indicate and dismiss theactionHowever, if Respondent is permitted to maintain"375 U.S 261"Id at p 272241the suit by that court, it is not for this Trial Examiner orthe Board to say that Respondent may not.There is yet another reason why Respondent should befreetopursue its judicial remedies.As indicatedpreviously, the basic issue in dispute in this litigation iswhether theBoardproperlydecidedintheUnitClarification proceeding that the ExperimentalWorkerswere not encompassed within Respondent's certificationand did not belong in the latter's unit. In consequence ofthat determination,Respondent was entitled to judicialreview to test the validity of the Board's decision. Becauseof the peculiar posture in which this case presents itself,Respondent could have taken one of two paths to obtainthat review. First, it could have engaged in a strikeagainstRespondentforcontinuedrecognitionandbargaining for the Experimental Workers and thus forceSmith to file charges against it under Section 8(b)(7)(A).21In the event the Board found that that Section had beenviolated,Respondent could then have sought a review oftheBoard's order which would flow from such finding.However, Respondent displayed commendable restraint ineschewing strike action to bring the matter to a head.Instead, it chose to follow a less disruptive course by filingsuit to challenge the Board's determination. In my view,Respondent was legally privileged to do so. It would seemto follow that, if Respondent was within its statutoryrights to institute the action before the court, it was alsopermissible for it to threaten Smith with litigation toresolve their outstanding controversy I therefore concludethatRespondent did not violate Section 8(b)(3) bybringing an action against Smith to compel arbitrationover the group placement of the Experimental Workers,or by threatening such litigation if Smith declined toarbitrate the issue.Finally, the General Counsel contends that Respondentrestrained and coerced Smith's employees in the exerciseof rights guaranteed in Section 7 of the Act, and causedand attempted to cause Smith to discriminate against itsemployees,allinviolationofSections8(b)(2)and8(b)(1)(A) of the Statute. His theory seems to be that,inasmuch as Respondent sought to compel Smith toadhere to the terms of their collective agreement until itstermination, which agreement contained a union securityprovision requiring employees to remain members ofRespondent in good standing as a condition of continuedemployment,Respondent thereby impinged upon thestatutory rights of the Experimental Workers A and B. IhaveheretoforefoundthatthecompactbetweenRespondent and Smith contained a union-security clausewhich obligated the employees covered thereunder tobecome and remain members of the Respondent, after anappropriate escape period, as a condition of employment.Ihave also found that, on August 5, 1967, Respondent'sSecretary-treasurerDurkin informed Smith that theBoard'sUnitClarificationdecisiondidnotaffectRespondent'scontinuedrepresentationoftheExperimentalWorkers and Durkin demanded that Smithabide"by all terms and conditions of employmentpresently set forth in the labor agreement" between theparties.However, on the basis of uncontroverted evidence,"127 NLRB 10322Idatp109See alsoLocal283,UnitedAutomobile,Aircraft,(WisconsinMotorCorporation),145 NLRB 1097, 1121"That Sectionmakes it unlawful for a unionto picket an employer toforce recognition or bargainingfor employees"where theemployer haslawfullyrecognizedinaccordancewith thisAct any other labororganizationandaquestionconcerningrepresentationmay notappropriately be raisedunder Section9(c) of this Act " 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfurther found that, following the Board's decision onJuly 25, 1967, Respondent made no effort to require theExperimentalWorkers to comply with the union securityprovisionand,indeed,betweenNovember 28 andDecember 15, 1967, it affirmatively notified the employeesinvolved that the provision would not be enforced againstthem.Under the special circumstances of this case, Iconclude that Respondent did not restrain or coerce theExperimentalWorkers, and did not cause or attempt tocause Smith to discriminate against them, in violation ofSection 8(b)(2) and 8(b)(IXA) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofSmith, set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and to the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices set forth above,I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.A. O. Smith Corporation, Milwaukee, Wisconsin, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Smith SteelWorkers,DirectlyAffiliatedLaborUnion19806,AFL-CIO, and Technical EngineersAssociation, are labor organizations within the meaning ofSection 2(5) of the Act.3.All production, maintenance, and office employees,includingforemanhelpersandgroup leaders,butexcluding Experimental Workers A and B, in Department1674, cafeteria workers, firemen and oilers, confidentialclerks, secretaries and administrative assistants, workingin the office of the chairman of the Board, the president,the vice presidents, the secretary-treasurer, the assistantsecretary-treasurerandcomptroller,thepersonneldirector, the industrial relations manager and his assistant,medical personnel, employees of the legal department,foremen, and supervisory employees with authority tohire,promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act.4.The Respondent is, and at all times material hereinhas been the exclusive representative of the employees inthe above appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing to bargain for an appropriate unit, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(3) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby recommend that Smith SteelWorkers,DirectlyAffiliatedLaborUnion19806,AFL-CIO, its officers, agents, representatives, successors,and assigns, shall:1.Cease and desist from:(a) Insisting that A. O. Smith recognize and bargainwithRespondent as the exclusive representative forExperimentalWorkers A and B in Department 1674 oftheAutomotive Laboratory pending expiration of thecurrent contract between the parties.(b) Filing or attempting to file grievances with Smithunder their contract over Smith's recognition of TechnicalEngineersAssociationastheexclusivebargainingrepresentative for the ExperimentalWorkers A and B inDepartment 1674.(c)Demanding that Smith arbitrate the unit placementof Experimental Workers A and B in Department 1674.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a) Post at its business office and meeting hall and atall other places where notices to members are customarilyposted,copiesof the notice attached hereto as anAppendix.24 Copies of said notice, to be furnished by theRegional Director for Region 30, shall, after being dulysigned by an authorized representative of Respondent, beposted by it immediately upon receipt thereof and bemaintained for a period of 60 consecutive days thereafterin conspicuous places. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for Region 30 signedcopies of the notice attached hereto as an Appendix forposting on the bulletin boards of A. O. Smith, the latterwilling, in all places where notices to Smith's employeesare customarily posted(c)Notify the Regional Director for Region '30, inwriting,within 20 days from the date of receipt of thisDecision and Recommended Order, as to what steps it hastaken to comply herewith.25IT IS FURTHER RECOMMENDED that the complaint hereinbe dismissed insofar as it alleges violations of the Act notheretofore found."In the event that this Recommended Order shall be adopted by theBoard,the words"a Decision and Order"shallbe substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read:"Notify said Regional Director inwritingwithin 10 days from the date of this Order what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and in SMITH STEEL WORKERS243order to effectuate the policiesof theNational LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT insist that A. O. Smith recognize andbargain with our union as the exclusive representativefor the Experimental Workers A and B in Department1674 of the Automotive Laboratory pending expirationof our current contract with Smith.WE WILL NOT file or attempt to file grievances withSmith under our contract over Smith's recognition ofTechnicalEngineersAssociationastheexclusivebargaining representative for the Experimental WorkersA and B.WE WILL NOT demand that Smith arbitrate the unitplacement of Experimental Workers A and B.SMITH STEEL WORKERS,DIRECTLY AFFILIATEDLABOR UNION 19806,AFL-CIO(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 2nd Floor,Commerce Building, 744 North 4th Street, Milwaukee,Wisconsin 53203, Telephone 272-3879.